Per Curiam.
Richard T. Tokarski was charged with operating a motor vehicle after suspension of his license and with refusing to stop that vehicle at the command of a uniformed police officer. He was tried and found guilty first by a judge in the District Court in the Seventh Division, and then on appeal before a judge and jury in the Superior Court. He is now here on a bill of exceptions and presses only the exception to the Superior Court trial justice’s denial of his motion for a new trial.
At his trial in the Superior Court defendant offered an alibi as a defense to the charges against him. Implicit in the jury’s verdict of guilty and explicit in the trial justice’s denial of the defendant’s motion for a new trial were, on the one hand, a rejection on credibility grounds of the testimony in support of the alibi, and, on the other hand, an acceptance of the testimony of the police officer who positively identified defendant as the culprit. While defendant now argues that the trial justice erred in denying a new trial, he has not persuaded us that in the course of sifting and weighing the evidence on the motion for a new trial the trial justice either overlooked or misconceived any which was material on a controlling issue or that he was otherwise clearly wrong. State v. Rezendes, 111 R. I. 169, 177, 300 A.2d 472, 477 (1973; State v. Pombo, 110 R. I. *478133, 138, 290 A.2d 855, 857 (1972); State v. St. Angelo, 110 R. I. 123, 290 A.2d 610 (1972); State v. Contreras, 105 R. I. 523, 530, 253 A.2d 612, 617 (1969). The defendant’s failure to meet this burden requires a denial of his excep-. tion.
Richard J. Israel, Attorney General, Donald P. Ryan, Asst. Attorney General, R. Raymond Greco, Special Asst. Attorney General, for plaintiff.
William F. Reilly, Public Defender, Paul E. Kelley, Asst. Public Defender, for defendant.
The defendant’s exceptions are overruled and the case is remitted to the Superior Court for further proceedings.